               Case 3:16-cr-00225-CRB Document 34 Filed 09/08/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CLAUDIA A. QUIROZ (CABN 254419)
   ANDREW F. DAWSON (CABN 264421)
 5 CHRIS KALTSAS (NYBN 5460902)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7028
 8        FAX: (415) 436-7234
          andrew.dawson@usdoj.gov
 9
   Attorneys for United States of America
10
                                   UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                         )   Case No. 15-cr-0234 CRB
                                                       )   Case No. 16-cr-0225 CRB
15           Plaintiff,                                )                             AMENDED
                                                       )   STIPULATION AND [PROPOSED] ORDER
16      v.                                             )   REGARDING BRIEFING DEADLINE
                                                       )
17   DAVID MILLER and MINNESOTA                        )
     INDEPENDENT COOPERATIVE, INC.,                    )
18                                                     )
             Defendants.                               )
19                                                     )
                                                       )
20

21           On July 30, 2020, this Court issued the parties’ stipulated order regarding pretrial deadlines.
22 That order set the deadline for reply briefs in support of motions in limine for August 28, 2020. The

23 hearing on those motions is set for the final pretrial conference on December 14, 2020. The parties

24 hereby stipulate and agree that the deadline for reply briefs should be extended by two weeks and set for
    September 10, 2020 by Noon (PST).
25 September 11, 2020. An extension of time will allow the parties to more fully brief related issues and

26 hopefully avoid the need for certain additional motions. The hearing will remain set for December 14,

27 2020.

28
     STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING
     DEADLINE                                1
     No. CR 15-234; No. CR 16-225
             Case 3:16-cr-00225-CRB Document 34 Filed 09/08/20 Page 2 of 3




 1

 2

 3 DATED: August 26, 2020                             Respectfully submitted,

 4                                                    DAVID L. ANDERSON
                                                      United States Attorney
 5

 6
                                                      ________/s/________________
 7                                                    ANDREW F. DAWSON
                                                      CLAUDIA A. QUIROZ
 8                                                    CHRIS KALTSAS
                                                      Assistant United States Attorneys
 9
10

11 DATED: August 26, 2020                             ________/s/________________
                                                      JOHN D. CLINE
12                                                    Counsel for David Miller
13
     DATED: August 26, 2020                           ________/s/________________
14                                                    K.C. MAXWELL
15                                                    Counsel for Minnesota Independent
                                                      Cooperative, Inc.
16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING
     DEADLINE                                2
     No. CR 15-234; No. CR 16-225
              Case 3:16-cr-00225-CRB Document 34 Filed 09/08/20 Page 3 of 3


                                             AMENDED
 1                                          [PROPOSED] ORDER

 2          Good cause having been shown, the Court HEREBY ORDERS that the deadline for the parties
                                                                                  September 10, 2020 by Noon.
 3 to file reply briefs in support of the pending motions in limine is extended to September 11, 2020.

 4 IT IS SO ORDERED.

 5
            September 8, 2020
 6   DATED: August ___, 2020

 7                                                    ___________________________________
                                                      HON. CHARLES R. BREYER
 8
                                                      United States District Judge
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING
     DEADLINE                                3
     No. CR 15-234; No. CR 16-225
